Citation Nr: 1018159	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  00-15 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
stomach disorder.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
low back disorder.

3.  Entitlement to service connection for lower extremity 
hyperreflexia secondary to cervical myelopathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to March 
1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision of the 
Washington, D.C., Department of Veterans Affairs (VA) 
Regional Office (RO).

In March 2004, the Board remanded the claims for additional 
development and adjudicative action.  

In March 2007, the Board denied the claims listed on the 
title page.  The Veteran appealed the denial to the United 
States Court of Appeals for Veterans Claims (Court).  In 
December 2008, the Court issued an order that granted a joint 
motion for remand filed by the Veteran and the Secretary of 
VA (parties), vacated the Board decision, and remanded the 
matter to the Board for action in compliance with the joint 
motion.  The parties had determined that VA had failed to 
provide adequate notice in compliance with the Veterans 
Claims Assistance Act for the issues listed on the title 
page.  Thus, in December 2009, the Board remanded the claims 
to comply with the Court's order.  The case has been returned 
to the Board for further appellate review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for lower 
extremity hyperreflexia secondary to cervical myelopathy is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A September 1995 rating decision denied reopening the 
claim of entitlement to service connection for a stomach 
disorder, which the Veteran did not appeal.  It is final.  

2.  The evidence submitted since the September 1995 rating 
decision, by itself, or when considered with the previous 
evidence of record, raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for a stomach disorder.

3.  There is no competent and credible evidence of a nexus 
between any post service stomach disorder and service.

4.  A June 1964 rating decision denied entitlement to service 
connection for a low back disorder, which the Veteran did not 
appeal.  It is final.  

5.  The evidence submitted since the June 1964 rating 
decision, by itself, or when considered with the previous 
evidence of record, raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for a low back disorder.  

6.  The Veteran is a combat veteran and is entitled to the 
application of 38 U.S.C.A. § 1154(b) (West 2002).

7.  There is no competent and credible evidence of a current 
low back disability and no credible evidence showing a 
continuity of symptomatology following service discharge.


CONCLUSIONS OF LAW

1.  The September 1995 rating decision denying reopening the 
claim for entitlement to service connection for a stomach 
disorder is final.  New and material evidence sufficient to 
reopen the claim has been submitted.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2009).

2.  A stomach disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

2.  The June 1964 rating decision denying entitlement to 
service connection for a low back disorder is final.  New and 
material evidence sufficient to reopen the claim has been 
submitted.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).

3.  A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b); 
38 C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in correspondence dated 
in December 2009 the information and evidence needed to 
substantiate and complete a claim that had been previously 
denied.  It provided him notice of the basis for the 1964 
denial (pertaining to low back disorder), and the 1995 denial 
(pertaining to stomach disorder) and told the Veteran that he 
needed to submit new and material evidence that related to 
those bases.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In 
that same letter, VA provided information addressing how 
disability evaluations and effective dates are assigned and 
notice of what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain.  The claims 
were readjudicated in a March 2010 supplemental statement of 
the case.  Thus, any timing-of-notice error was cured and 
rendered harmless.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).

VA has fulfilled its duty to assist the claimant, including 
obtaining VA treatment records and private medical records 
the Veteran had identified.  The Veteran had claimed having 
been treated by VA from 1955 to November 1974 for stomach 
complaints.  Of record are VA treatment records beginning in 
1974.  The Veteran had indicated he received treatment in the 
1950s at VA facilities in Washington, D.C.  In March 2005, 
the Washington VA Medical Center stated it could not locate 
any medical records.  VA informed the Veteran of its 
inability to obtain these records in the January 2006 
supplemental statement of the case.  

The Board concludes there are no records from the 1950s 
involving treatment for stomach problems.  The Veteran 
requested outpatient treatment from VA in March 1955 for 
stomach and feet problems.  That same month, the medical 
division in Washington, D.C., granted the request.  A July 
1955 VA Form 3232, General Information Request, however, 
shows that the medical division informed the adjudication 
division that the Veteran had not returned to the medical 
facility for examination or treatment.  This would indicate 
that the Veteran did not seek treatment at that time. 

Additionally, in a VA Form 21-526, Veteran's Application for 
Compensation or Pension, submitted by the Veteran in August 
1963, he was specifically asked to list places he had 
received treatment during and since service for "any 
sickness, disease, or injury" for which he was seeking 
service connection (he was seeking service connection for a 
stomach disorder).  The Veteran listed several facilities and 
included VA as one of them, and indicated he had received 
treatment in 1956 for "stomach cond[ition]."  Notably, the 
Veteran did not state that he had received ongoing treatment 
at VA.  Rather, he wrote "1956" only, which may have been 
when he attempted to receive treatment at VA.  When asked 
about persons other than physicians who knew facts about his 
sickness, the Veteran wrote his brother "since 1954" and a 
friend "1954-1955 to date."  Such statements by the Veteran 
would indicate that he distinguished between a certain year 
and ongoing knowledge/facts about his stomach disorder.  
Thus, the Board finds that the Veteran did not receive 
treatment from VA from 1955 until 1974.  There was no 
indication in the 1974 VA hospitalization summary report that 
the Veteran had been previously known to VA.  All of these 
facts are evidence against a finding that the Veteran 
received treatment for a chronic stomach disorder prior to 
1974.

In its December 2009 decision, the Board made a specific 
finding that the Veteran's allegations regarding a severe 
right knee injury during combat and continued treatment for 
the right knee after service discharge were not credible.  
That lack of credibility finding applies across the Board to 
the Veteran's current allegations pertaining to his claims 
for service connection for stomach and low back disorders, 
which will be explained in detail below.

The Veteran was not provided with VA examinations in 
connection with the two claims being adjudicated in this 
decision, but the Board finds that examinations were not 
required. In this regard, the Secretary must provide a VA 
medical examination when there is: (1) competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability; and 
(4) insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006), citing 38 U.S.C. § 
5103A(d)(2); Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003); Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); 38 C.F.R. 
§ 3.159(c)(4)(i).
 
In McLendon, the United States Court of Appeals for Veterans 
Claims (Court) addressed each of the above elements and how 
the Board must apply the facts of the case to the law 
regarding when an examination was necessary, with which the 
Board has complied.  

In connection with the Veteran's claim for entitlement to 
service connection for a low back disorder, there is neither 
competent and credible evidence of a current disability, nor 
competent and credible evidence of chronic symptoms of a low 
back disorder at any time during the appeal period by either 
medical professionals or the Veteran himself.  Thus, element 
one has not been met.  Without competent evidence of a 
current disability, VA is not required to provide an 
examination or obtain a medical opinion in connection with 
this claim.

In connection with the Veteran's claim for entitlement to 
service connection for a stomach disorder, there is competent 
evidence of a current disability.  The Veteran has a scar 
from the gastrointestinal surgery he underwent in 1974.  
Thus, element one-competent evidence of a current 
disability-has been met.  Additionally, the Veteran has 
alleged stomach complaints in service, which are documented 
in the service treatment records .  Thus, element two has 
been met.

Where the evidence is lacking, however, is in element three-
establishing that the current disability may be related to 
the in-service event.  The Board finds that the current 
stomach disorder is not be related to service.  The reasons 
follow.

As noted above, the Veteran is not a credible historian.  
This finding is within the purview of the Board's discretion.  
McLendon, 20 Vet. App. at 82.  At service discharge, clinical 
evaluation of the abdomen and viscera was normal.  

In his 1963 VA Form 21-526, Veteran's Application for 
Compensation or Pension, the Veteran stated he had been 
treated for his stomach by Dr. Thurston in 1956 and 1957.  In 
April 1964, VA wrote to Dr. Thurston and informed him that 
the Veteran had alleged treatment since 1954 for skin, foot, 
stomach and hernia conditions.  Dr. Thurston wrote back the 
following month (although he signed his statement in April 
1964) and stated he had treated the Veteran for lumbar muscle 
spasm from an automobile accident in 1955.  Thus, in April 
1964, approximately 10 years after the Veteran's discharge 
from service, Dr. Thurston's statement failed to corroborate 
the appellant's allegation of treatment for a chronic stomach 
disorder.  The Board finds that this is evidence against a 
continuity of symptomatology following service discharge.

Additionally, at a December 1976 hearing before the Board, 
when the Veteran was asked about his stomach at discharge 
from service, he claimed he had never been examined at 
discharge.  See Transcript on pages 3, 13-14.  When the Board 
at that time probed the Veteran with respect to his not 
having been examined, he stood by his assertion with 
assuredness that he had not been examined.  Id.  Thus, the 
Veteran would have the Board believe that an examiner who 
wrote down the Veteran's height, weight, blood pressure, 
vision, hearing, and other clinical findings in a medical 
record did not actually examine him.  Interestingly, at a 
November 2000 RO hearing, when asked what complaints he had 
at his "final discharge medical examination," the Veteran 
stated he was hurting but did not report his "medical 
condition" because he wanted to get out of service.  See 
Transcript on pages 5-6.  Thus, the Veteran went from denying 
ever having a separation examination to essentially admitting 
that he had one.  This damages the Veteran's credibility.

At the December 1976 hearing, the Veteran testified he had 
received treatment for his stomach soon after service 
discharge from Dr. Moore and Dr. Devlin in South Carolina.  
See Transcript on page 4.  The Veteran claimed at the hearing 
that both doctors saw him exclusively for his stomach and 
back, but they were now deceased.  The Veteran, however, did 
not identify these doctors when he submitted his 1963 claim 
for service connection for a stomach condition.  Again, in 
that application, he indicated having received treatment from 
Dr. Thurston only.  It is possible that the doctors were 
already deceased at that time, but based on the number of 
inconsistent statements by the Veteran, the Board chooses not 
to resolve that doubt in his favor.  Thus, 20 years after his 
service discharge, the Veteran added new doctors to his list 
of those who had treated him immediately after service.  This 
is not credible.

At that same hearing, the Veteran was asked why Dr. Thurston 
did not corroborate his assertion that he (Dr. Thurston) had 
treated the Veteran for a stomach condition in his 1964 
letter.  The Veteran stated he was unable to explain Dr. 
Thurston's response.  See Transcript on page 15.  Strangely 
enough, after the 1976 hearing, the Veteran submitted a 
statement from Dr. Thurston, which appears to be dated March 
1964.  This date pre-dates the letter VA sent to Dr. Thurston 
in April 1964 (informing Dr. Thurston that the Veteran had 
indicated he had received treatment from him in about 1954 
for a stomach condition and to submit information concerning 
that treatment).  In the March 1964 statement, Dr. Thurston 
stated the Veteran had been under his care for a stomach 
disorder, peptic ulcer, and had frequent relapses and 
remissions and needed medical care.  Thus, one month after 
this letter, Dr. Thurston received the April 1964 letter from 
VA and responded with having treated the Veteran solely for 
back pain resulting from an automobile accident in 1955.

The Board finds that the date of March 1964 letter is highly 
questionable.  It does not seem credible that Dr. Thurston 
would have written a letter in March 1964 stating that he was 
treating the Veteran for a stomach condition and then 
responding to VA one month later stating he had treated the 
Veteran for lumbar muscle spasm following an automobile 
accident.  Further, in Dr. Thurston's April 1964 response, he 
made no mention of treating the Veteran on an ongoing basis.  
Rather, he noted he had treated the Veteran approximately 
10 years prior for the low back pain, yet the March 1964 
letter would have the reader believe that Dr. Thurston had 
been treating the Veteran regularly for the stomach disorder.  
Dr. Thurston's April 1964 response implying no ongoing 
treatment is consistent with what the Veteran reported in the 
1963 application for compensation benefits when he indicated 
that Dr. Thurston had treated him in 1956 and 1957.  In 1963, 
the appellant did not contend that Dr. Thurston had treated 
him after 1957.

At the December 1976 hearing before the Board, the Veteran 
was also asked whether he had obtained a statement from Dr. 
Thurston, and the Veteran stated he had not.  See Transcript 
on page 6.  The Veteran was asked whether he could obtain a 
statement from Dr. Thurston, to which he replied that he was 
unsure but would "check it out."  Id. at page 7.  
Coincidentally, the Veteran submitted the March 1964 letter 
after the Board hearing (which date pre-dates the hearing by 
approximately 12 years).  The fact that the Veteran would 
state he had not obtained a letter from Dr. Thurston and then 
submit a letter appearing to be dated years before his 
testimony under oath is highly questionable.  Simply put, 
there are too many inconsistencies between the March 1964 and 
April 1964 letters from Dr. Thurston to accord the March 1964 
letter, alleging ongoing treatment for a stomach disorder, 
any probative value.  Moreover, as a result of the Board's 
finding that the Veteran is not credible, it concludes that 
that such document was not written in March 1964.

In sum, the Veteran's statements of continuity of 
symptomatology are insufficient to establish continuity due 
to the Board finding him not credible.  He has submitted lay 
statements from two friends and his supervisor, attesting to 
his stomach problems since service discharge or soon after 
discharge from service, but the Board finds such statements 
not credible as well.

The letter from his former supervisor is dated November 1976, 
but was submitted to VA in 1999-more than 20 years later.  
In the letter, WB stated he had been the Veteran's supervisor 
from 1965 to 1975.  During that time the Veteran reported 
stomach complaints on a regular basis.  The Board finds it 
curious that this letter would not have been submitted 
previously, since it was dated prior to the Veteran's 
December 1976 Board hearing, the March 1977 Board decision, 
and the September 1995 rating decision.  Suddenly, however, 
the Veteran finds this letter and submits it more than 
20 years later, which just so happens to address a continuity 
of symptomatology between 1965 and 1975.  The Board does not 
find the facts alleged credible.

In the September 1998 statement from CW, he stated that he 
had known the Veteran since 1954 and that the Veteran had 
always complained about his stomach and left arm from that 
time until the present time.  Prior to 1995, the Veteran had 
never claimed entitlement to service connection for a left 
arm disorder or even complained about left arm pain in any of 
his own statements, in any of the medical records, or at the 
December 1976 Board hearing.  

This is the same concern the Board had in December 2009 when 
it addressed the Veteran's claim of chronic right knee pain 
since an alleged in-service injury-there was no 
documentation of any such pain until approximately 40 years 
after service discharge.  The absence of evidence in support 
of an alleged fact clearly is an evidentiary circumstance 
that weighs against the existence of the alleged fact.  Thus, 
because the Board finds that CW's September 1998 statement 
provides inaccurate facts (as to the left arm), it will 
accord no probative value to all the facts alleged therein.  
The same analysis applies to the January 2003 statement from 
AGC, who stated the Veteran had "always complained about his 
arm and stomach."  

For all the above reasons, the Board finds that the Veteran's 
allegations of chronic stomach problems from discharge from 
service for at least 20 years is not credible.  Hence, the 
Board concludes that any current stomach disorder is not 
attributable to service.  Because element three has not been 
met in this case, the Board need not reach element four-
whether there is sufficient competent medical evidence to 
decide the claim.  Thus, an examination was not necessary to 
make a decision on the Veteran's claim for service connection 
involving the stomach disorder.

The Veteran has been afforded a meaningful opportunity to 
participate in the adjudication of the claims addressed in 
this decision, and there is no evidence of any VA error in 
notifying or assisting the veteran that reasonably affects 
the fairness of this adjudication or prejudice the appellant.  
Washington v. Nicolson, 21 Vet. App. 191 (2007).  

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims files, which includes his written contentions, service 
treatment records, VA medical records, and private medical 
records.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).



New and Material Evidence

A rating decision becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement and substantive appeal are filed within the 
applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.302, 20.1103 (2009).  If a claim has been previously 
denied and that decision is final, the claim can be reopened 
and reconsidered only if new and material evidence is 
presented with respect to that claim.  38 U.S.C.A. § 5108.

VA must review all of the evidence submitted since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
evidence will be presumed credible.  Kutscherousky v. West, 
12 Vet. App. 369, 371 (1999).

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

Stomach disorder

At the time of the September 1995 rating decision denying 
reopening the claim for service connection for a stomach 
disorder, the evidence of record showed that the Veteran had 
been treated during service for stomach complaints, but at a 
March 1954 service discharge examination there was no 
evidence of a chronic stomach disability.  The first 
documented post service stomach disability was in 1974, when 
the Veteran was hospitalized for actinomycosis of the bowel.  
The evidence lacking at the time of the September 1995 
decision was competent evidence of a nexus between the post 
service stomach disorder and service, to include evidence of 
a continuity of symptomatology following the Veteran's 
service discharge.  

The Veteran submitted a request to reopen his claim of 
entitlement to service connection for a stomach disorder in 
1999.  He has submitted three lay statements alleging that 
the Veteran had chronic stomach symptoms from 1954.  For the 
sole purpose of determining whether the claim should be 
reopened, the Board must accept the credibility of the facts 
presented.  The facts in these statements relate to an 
unestablished fact necessary to substantiate the appellant's 
claim, which is evidence of a nexus to service via a 
continuity of symptomatology.  Thus, the evidence is 
considered new and material, and the claim is reopened.

Low back disorder

At the time of the June 1964 rating decision, the evidence of 
record did not show any treatment in service for a low back 
disease or injury.  There was evidence of a post service low 
back disability due to an automobile accident in 1955.  

Since the 1964 rating decision, the Veteran has submitted 
statements and testimony that he injured his low back in 
combat.  For the purpose of determining whether the claim 
should be reopened, the Board must accept the credibility of 
the facts presented.  The facts in his statements and 
testimony relate to an unestablished fact necessary to 
substantiate the appellant's claim, which is evidence of an 
inservice disease or injury.  Thus, the evidence is 
considered new and material, and the claim is reopened.

Service Connection

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from active duty.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

To prevail on the issue of service connection, there must be 
competent and credible evidence of (1) a current disability, 
(2) in-service occurrence or aggravation of a disease or 
injury; and (3) a nexus between an in-service injury or 
disease and the current disability.  See generally Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Stomach disorder

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim of entitlement to service connection for a stomach 
disorder.  The Board incorporates its discussion above 
regarding there being a lack of competent and credible 
evidence of a continuity of symptomatology between service 
discharge and any post service stomach disorder.  Several 
examiners have alluded to the fact that the Veteran's stomach 
problems had been ongoing since service; however, it is clear 
that such examiners based their opinions on a history 
reported by the Veteran, a history that is rejected as not 
credible.  See Black v. Brown, 5 Vet. App. 177 (1993) (Board 
is not bound to accept medical opinions based on history 
supplied by veteran, where history is unsupported or based on 
inaccurate factual premises).  For example, in a May 1975 VA 
clinical record, the examiner stated the Veteran had had 
loose bowel movements for 20 years.  In a July 1976 VA 
outpatient treatment report, the examiner stated that the 
Veteran had a history of chronic diarrhea since 1953.  Such 
statements by medical professionals are accorded no probative 
value, as the only way they could have received such history 
is via the Veteran.  See id.  

As discussed above, the Veteran's allegations of chronic 
stomach problems from service discharge until at least 1974 
are not credible.  At the December 1976 Board hearing, the 
Veteran was adamant that he was never examined at discharge 
from service.  The implication was that it could not have 
been documented at that time that he had a stomach disorder 
since no examination was conducted.  However, at his November 
2000 RO hearing, the Veteran essentially admitted he had been 
examined at discharge from service.  In 2000, he claimed he 
did not report his physical complaints because he was 
"young" and did not understand what reporting such fact 
would accomplish.  See Transcript on pages 5-6.  He implied 
that he had a low IQ and did not understand the process of 
reporting a disability at that time.  Id. at page 6.  The 
inconsistency between his testimony in 1976 and 2000 cannot 
be ignored, and his testimony at both hearings is accorded no 
probative value due to that inconsistency.  

Since the Veteran's 1974 abdominal surgery and following a 
subsequent 1976 hospitalization, he has not had any 
documented gastrointestinal complaints.  Rather, the only 
remaining disability is the 1974 surgical scar.  There is no 
competent evidence linking the surgical scar to service, to 
include a chronic service incurred stomach disorder.

For all the reasons stated above, the Board concludes that 
the preponderance of the evidence is against a finding that 
the Veteran has a current stomach disorder attributable to 
service.  The benefit of the doubt doctrine is not 
applicable, and service connection cannot be granted.  
38 U.S.C.A. § 5107(b).  Accordingly, the claim is denied.

Low back disorder

After reviewing the evidence of record, the Board finds that 
the preponderance of the evidence is against the claim of 
entitlement to service connection for a low back disorder.  
The reasons follow.

As discussed in the Board's December 2009 decision, the 
Veteran has been granted service connection for posttraumatic 
stress disorder based upon having served in Korea in combat.  
Thus, he is a combat veteran and is entitled to the 
application of 38 U.S.C.A. § 1154(b) (West 2002).  Section 
1154(b) does not create a statutory presumption that a combat 
veteran's alleged disease or injury is service connected.  
Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  
Rather, it aids the combat veteran by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  Id.  Section 1154(b) addresses the 
combat veteran's ability to allege that an event occurred in 
service while engaging in combat.  See Beausoleil v. Brown, 8 
Vet. App. 459, 464 (1996).  That section, however, does not 
address the questions of either current disability or nexus 
to service, both of which competent medical evidence is 
generally required.  Id. citing Caluza v. Brown, 7 Vet. App. 
498, 507 (1995).  

The Board finds that it need not go into detail regarding 
what happened in service.  The Veteran has claimed he injured 
his low back when his unit was receiving incoming rounds and 
he snapped his back in some way.  See December 1976 Board 
hearing transcript on page 17.  His statements are consistent 
with the facts and circumstances of his service in Korea.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The Board finds 
that there is neither credible and competent evidence of 
either a continuity of symptomatology nor competent evidence 
of a current low back disorder.  

The Veteran has claimed that his back has bothered him all 
this time, but the Board accords such statements essentially 
no probative value due to (1) the lack of documentation of 
low back complaints from service discharge until decades 
after service, and (2) its finding that the Veteran is not a 
credible historian.  On this note, the Board will not go into 
too much detail, but at discharge from service, clinical 
evaluation of the spine was normal.  The first time the 
Veteran reported any back pain was in 1974-approximately 20 
years after service discharge, at which time he alleged 
chronic low back pain since service.  Like the right knee, 
the objective evidence of record does not support any sort of 
chronic low back disorder in the years following service 
discharge.  The reason the claim of entitlement to service 
connection for a low back disorder was denied in the 1964 
rating decision was merely based upon Dr. Thurston's April 
1964 medical statement having treated the Veteran for a 
lumbar muscle spasms in 1955.  At that time, the Veteran had 
not alleged incurring a low back disorder in service.

More importantly, the Board has thoroughly reviewed all the 
medical evidence of record and there is no documented 
evidence from a medical professional that the Veteran has a 
current low back disability.  In the April 1964 response from 
Dr. Thurston, he stated he had treated the Veteran for lumbar 
muscle spasm from a car accident in 1955.  That is the only 
medical professional who has addressed the Veteran's lumbar 
spine, and that evidence dates back to more than 50 years 
ago.  There are multiple VA treatment records and some other 
private medical records of record, all dated between 1974 and 
2002, and in none of these records does the Veteran report 
low back pain with an examiner diagnosing a disability due to 
low back pain.  Moreover, in no document does any physician 
or health care provider diagnose a low back disorder that is 
related to service.

Accordingly, the Board concludes that the Veteran has not 
brought forth competent and credible evidence of a current 
low back disability, to include credible evidence of symptoms 
of a disability.  His own statements are rejected for lacking 
credibility.  As a result, the claim must be denied.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court 
stated "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability," and held "[i]n 
the absence of proof of a present disability[,] there can be 
no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).  

The preponderance of the evidence is against the claim for 
the reasons stated above, and the benefit-of-the-doubt-rule 
is not for application.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for a stomach disorder is 
reopened.

New and material evidence having been presented, the claim of 
entitlement to service connection for a low back disorder is 
reopened.

Entitlement to service connection for a stomach disorder is 
denied.

Entitlement to service connection for a low back disorder is 
denied.

REMAND

The Board regrets that another remand is warranted involving 
the claim for entitlement to service connection for left 
lower extremity hyperreflexia secondary to cervical 
myelopathy.  VA had sought opinions as to whether there was a 
relationship between these disabilities in March 2005.  At 
that time, the Veteran was provided both orthopedic and 
neurological examinations.  Unfortunately, neither examiner 
addressed lower extremity hyperreflexia.  The RO properly 
found that an addendum was necessary.  See July 2005 VA Form 
21-6789, Deferred Rating Decision.  There, the RO noted that 
the lower extremity hyperreflexia had not been addressed and 
requested that the examiner state, "[W]hat, if any, 
objective findings to either lower extremity are as least 
likely as not associated with the service[-]connected 
cervical myelopathy."  Once again, however, the October 2005 
addendum does not address the lower extremity hyperreflexia.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC should ask the Veteran if 
he has received any treatment for lower 
extremity hyperreflexia since 2002.  
Thereafter, the RO/AMC should assist the 
Veteran with obtaining any relevant 
records the Veteran identifies.  The 
Veteran may also submit any private 
medical records himself.

2.  The RO/AMC should schedule the Veteran 
for a neurological examination, to be 
conducted by a physician, to determine the 
nature and etiology of any lower extremity 
hyperreflexia.  All indicated tests must 
be accomplished.  The claims folder and a 
copy of this REMAND must be made available 
to the examiner.  The examiner is informed 
that the Veteran is service connected for 
cervical myelopathy.  The physician is to 
address the following questions:
    
(i) Does the Veteran have a current 
lower extremity neurological 
disability?  If so, what is the 
diagnosis and does it affect one or 
both lower extremities?
    
(ii)  If the answer to (i) is yes, the 
physician is to opine whether it is at 
least as likely as not, i.e., is there 
a 50/50 chance, that any lower 
extremity hyperreflexia is caused or 
made worse by cervical myelopathy.  A 
complete rationale for any opinion 
offered must be provided, which is 
based upon medical principles and 
evidence in the claims file.
    
In preparing the medical opinion, the 
examining physician must note the 
following 

*	"It is due to" means 100 percent 
assurance of relationship.
*	"It is at least as likely as not" 
means 50 percent or more.
*	"It is not at least as likely as not" 
means less than a 50 percent chance.
*	"It is not due to" means 100 percent 
assurance of non relationship.

If the examiner is unable to provide an 
opinion, such fact must be stated and the 
reasons why an opinion cannot be provided 
explained.  That is, the examining 
physician must specifically explain why 
the cause of any lower extremity 
hyperreflexia is unknowable. 

The examiner is requested to append a copy 
of his/her Curriculum Vitae to the 
examination report.

3.  The Veteran is to be notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  After the development requested is 
completed, the RO/AMC should review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If the report is deficient 
in any manner (e.g., the examiner does not 
answer a question or does not append their 
Curriculum Vitae to the examination 
report), the RO must implement corrective 
procedures at once.

5.  Thereafter, the RO/AMC should 
readjudicate the claim of entitlement to 
service connection for lower extremity 
hyperreflexia.  If the benefit is not 
granted, the Veteran and his 
representative must be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the file is returned to the Board for 
further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


